This is a judgment which was obtained by a sheriff against his deputy, on a motion in derogation of the common law; and it does not appear that jurisdiction of such motions has been given to the district courts. Neither does it appear that a bond was-exhibited whereon to found the judgment, which would have been indispensable in a suit at common law, and must be equally so on a summary proceeding such as was had in this case. Therefore, it is-considered by the court, that the judgment aforesaid be reversed and set asidej and that the plaintiffs recover of the defendant their costs in this behalf expended, which is ordered to be certified to» the said court.